EXHIBIT 10.23


EXECUTIVE EMPLOYMENT AGREEMENT

MEMORANDUM OF AGREEMENT made at Montreal, Quebec, on April 2, 2004.

BY AND BETWEEN:
                  

OPTIMAL ROBOTICS Corp., a corporation constituted pursuant to the Canada
Business Corporations Act, with a place of business at 4700 de la Savane,
Suite 101, in the City of Montreal, Province of Quebec

                                                                   (hereinafter,
the "Corporation");

 

AND:


MR. MITCHELL GARBER, executive, residing at 5 Granville, in the City
of   Montreal, Province of Quebec; 


                                                                        (hereinafter,
the "Executive")


 

WITH THE INTERVENTION
OF: TERRA PAYMENTS INC., a corporation constituted pursuant to the Canada
Business Corporations Act , with a place of business at 2, Alexis-Nihon Place,
Suite 700, 3500 de Maisonneuve Blvd. West, in the City of Westmount, Province of
Quebec;

                                                                   
                      (hereinafter, "Terra")


        WHEREAS the Executive is currently employed as President and Chief
Executive Officer of Terra;

        WHEREAS the Corporation and Terra entered into a business combination
transaction, pursuant to a combination agreement dated January 20, 2004
(hereinafter, the “Combination Agreement”) whereby, on the Effective Date, Terra
will become a wholly-owned subsidiary of the Corporation;

        WHEREAS the parties have agreed that the Executive shall become employed
by the Corporation as of and from the Effective Date and shall continue in the
employ of Terra after the Effective Date;

        WHEREAS the parties consequently desire to enter into this Agreement
setting forth the terms and conditions of the employment of the Executive with
the Corporation and Terra after the Effective Date and the benefits attaching
thereto;

        NOW, THEREFORE, THIS AGREEMENT WITNESSETH THAT, in consideration of the
mutual covenants herein contained, the parties agree as follows:


ARTICLE I


INTERPRETATION

  1.1   Definitions. Where used herein or in any amendments hereto or in any
communication required or permitted to be given hereunder, the following words
and phrases shall have the following meanings, respectively, unless the context
otherwise requires:


(a)  

“Affiliate” shall have the meaning ascribed thereto in the Canada Business
Corporations Act, as amended;


(b)  

“Agreement” shall mean this Employment Agreement and all instruments
supplemental hereto or in amendment or confirmation hereof; “herein”, “hereof”,
“hereto”, “hereunder” and similar expressions mean and refer to this Agreement
and not to any particular Article, Section, Subsection or other subdivision;
“Article”, “Section”, “Subsection” or other subdivision of this Agreement means
and refers to the specified Article, Section, Subsection or other subdivision of
this Agreement;


(c)  

“Base Salary” has the meaning ascribed thereto in Section 4.1;


(d)  

“Basic Payments” shall mean an amount equal to the aggregate of (i) earned but
unpaid Base Salary, (ii) earned but unpaid bonuses, if any, calculated, in the
case of the fiscal year during which termination of employment occurs, on a per
diem basis from the first day of such fiscal year to the date of termination,
(iii) unpaid business expense reimbursement, (iv) the amount payable for unused
vacation days, as provided for in the Corporation’s vacation policy, and (v) the
value for income tax purposes of other benefits to which the Executive is
entitled;


(e)  

“Board” means the board of directors of the Corporation;


(f)  

“Business” shall mean the business conducted by Terra on the Effective Date and
the business conducted by the Corporation and Terra on the date of the
termination of the Executive’s employment. For greater certainty, the business
conducted by Terra on the Effective Date is described as the provision of
technology and services that businesses require to accept credit card and direct
debit payments, including the processing of credit card payments for internet
businesses such as licensed online gaming, mail order/telephone order and retail
point of sale merchants as well as direct debits online and by phone;


(g)  

“Cause” shall mean the occurrence of any one of the following acts or events by
or relating to the Executive:

(i)  the habitual neglect or failure to fulfill obligations assigned by the
Board or to carry out lawful orders relating to employment hereunder, except to
the extent any such assigned obligation or lawful order constitutes Good Reason;

(ii) habitual inability to carry out functions of employment due to alcohol or
drug related causes;

(iii)  theft, fraud or embezzlement from the Corporation or Terra or any other
material act of dishonesty relating to the Executive’s employment; or

(iv)  conviction of a crime (other than traffic violations and minor
misdemeanors);

> >  

>  

>  

> >  


(h)  

“Change of Control” shall mean the occurrence of any of (i) the acquisition by
an arm’s length third party, directly or indirectly, by way of take-over bid,
merger or other similar procedure, of outstanding shares of the Corporation or
Terra representing more than thirty percent (30%) or fifty percent (50%),
respectively, of the votes attaching to all outstanding voting shares of the
Corporation or Terra; or (ii) the acquisition by an arm’s length third party,
directly or indirectly, of all or substantially all of the assets of the
Corporation or Terra; or (iii) one-third or more of the members of the Board
consisting of persons other than Current Directors (and for these purposes a
“Current Director” shall mean any member of the Board elected at or continuing
in office after the 2004 annual and special meeting of shareholders of the
Corporation, any successor of a Current Director who has been approved by a
majority of the Current Directors then on the Board, and any other person who
has been approved by a majority of the Current Directors then on the Board);


(i)  

“Combination Agreement” means that certain combination agreement between the
Corporation and Terra dated January 20, 2004;


(j)  

“Confidential Information” shall mean, all information howsoever received by the
Executive from or through the Corporation, Terra or any other Affiliate of the
Corporation in whatever form (oral, written, machine readable or otherwise)
pertaining to the Corporation or Terra, including, without limitation,
Intellectual Property Rights, processes, formulas, research, developments,
financial information, marketing information, names or lists of customers,
prospective customers, suppliers or distributors; provided, however, that the
phrase “Confidential Information” shall not include information that:


   

> (i)  is in the public domain, or generally known in the industry in which the
> Corporation, Terra or its Affiliate operates, without any fault or
> responsibility of the Executive; or


   

> (ii)  is approved by either of the Co-Chairmen of the Corporation for
> disclosure by the Executive prior to its actual disclosure;


(k)  

“Effective Date” shall have the meaning ascribed thereto in the Combination
Agreement;


(l)  

“Good Reason” shall mean the occurrence of any one of the following acts or
events without the prior written consent of the Executive:

>    
> 
> (i) the express or constructive demotion of the Executive including any change
> in his title, status, position, job function, job responsibilities and/or
> reporting responsibilities within the Corporation or Terra;
> 
> 
>    
> 
> (ii)  the diminishment of the Executive’s authority or responsibility as a
> senior executive of the Corporation or Terra, a change in the Executive’s
> duties or in the scope of such duties including the assignment to the
> Executive of duties and responsibilities which are inconsistent with his
> status and/or position within the Corporation or Terra;
> 
> (iii) a reductionin the Executive's Base Salary or in the level of
> participation by the Executive in the Cororation bonus Plan for senior
> executives of the Corporation, unless such reduction is voluntary on part of
> the Executive;
> 
> (iv) a material reduction in the Executive's benefits; or
> 
> (v) a material breach by the Corporation of this Agreement which is not
> remedied after thirty (30) days written notice thereof;
> 
>  

>             

>  

>  


(m)  

“Incapacity” shall mean any medical condition whatsoever which leads to the
Executive’s absence from his job function for a continuous period of twelve (12)
months without the Executive being able to resume functions on a full time basis
at the expiration of such period; and unsuccessful attempts to return to work
for periods of less than fifteen (15) days shall not interrupt the calculation
of such twelve (12) month period;


(n)  

“Intellectual Property Rights” shall mean all registered and unregistered
intellectual property rights including, without limiting the generality of the
foregoing, all intellectual property rights attached to:


(i)  

all inventions, patentable or not patentable, trademarks, trade names,
copyrights, industrial designs, trade secrets, topographies and all other
intellectual property rights; and


(ii)  

all domestic and foreign registrations, applications and renewals thereof for
registration of intellectual property rights;


(o)  

“Person” shall mean an individual, corporation, company, cooperative,
partnership, trust, unincorporated association, entity with juridical
personality or governmental authority or body; and pronouns which refer to a
Person shall have a similarly extended meaning; and


(p)  

“Territory” shall mean Canada and the United States of America.

 

  1.2   Preamble. The preamble hereof shall form an integral part of this
Agreement.


 


ARTICLE II


DUTIES

  2.1  

The Executive shall hold the positions of Executive Vice-President of the
Corporation and of President and Chief Executive Officer of Terra.

 

  2.2  

The executive shall report to the Board.

 

  2.3   The Executive’s duties and responsibilities shall include, in addition
to those inherent to the Executive’s titles and normally pertaining to such
titles, those compatible with the Executive’s positions and which the Board may
delegate or assign to him from time to time.



ARTICLE III


DURATION

  3.1   This Agreement is hereby concluded for an indeterminate period of time.


ARTICLE IV


SALARY

  4.1   The Executive shall receive an annual base salary of seven hundred and
eighty-eight thousand Canadian dollars (CDN $788,000), subject to annual
increases approved by the Compensation Committee of the Board or the independent
directors of the Corporation, as the case may be (herein, the “Base Salary”).


  4.2   Each time the Corporation increases the base salary of either of its
Co-Chairmen, the Base Salary of the Executive shall be increased by such amount,
if any, as is required to bring his Base Salary to an amount equal to 80% of the
base salary payable to the Co-Chairman of the Corporation who is paid the higher
base salary of the two Co-Chairmen by the Corporation, it being agreed, however,
that, (a) in each year of his employment, the remuneration of the Executive,
that is, Base Salary and bonus will not exceed the remuneration of the
Co-Chairman of the Corporation who is paid the higher remuneration of the two
Co-Chairmen and (b) the provisions of clause (a) of this Section 4.2 shall be
subject and subordinate to the provisions of Section 4.1.



ARTICLE V


BONUS

  5.1   The Executive shall be entitled to participate in the bonus plan for
senior executives of the Corporation, when approved by the Board. Subject to the
provisions of Section 5.2: (a) the Executive shall be paid an annual bonus in
respect of each fiscal year during the term of this agreement, in such amount,
if any, and at such time(s) as shall be determined pursuant to the Corporation’s
bonus plan for senior executives of the Corporation; and (b) until such time as
the aforesaid bonus plan is approved by the Board, the Executive’s annual bonus
shall be determined at the sole discretion of the Board.


  5.2   The Executive’s bonus entitlements shall at all times be not less than
eighty percent (80%) of the bonus entitlements of the Co-Chairman of the
Corporation who earns the greater bonus.


  5.3   The earned bonuses shall be paid within ten (10) days following the
approval, by the Board, of the Corporation’s audited annual financial
statements. Earned bonuses in respect of the fiscal year of Terra ended March
31, 2004 shall be paid when due.



ARTICLE VI


STOCK OPTIONS

  6.1   The Corporation shall no later than the Effective Date grant to the
Executive an option to purchase such number of Class “A” shares of the
Corporation as shall equal (a) 80% of the number of shares of the Corporation
underlying all share purchase options granted to each of the Co-Chairmen of the
Corporation after the date of the Combination Agreement, less (b) the number of
Class “A” shares of the Corporation to be issued upon the due exercise of all
Terra stock purchase options held by the Executive as of the Effective Date,
which Terra options are to be assumed by the Corporation in accordance with the
Combination Agreement. So long as the Executive is employed by the Corporation
or Terra, each time that an option is granted by the Corporation to either of
the Co-Chairmen, the Corporation shall contemporaneously grant to the Executive,
on the same terms, including as to exercise price, expiration date and vesting
schedule, an option to acquire such number of Class “A” shares of the
Corporation as shall be equal to 80% of the number of shares underlying the
option granted to the Co-Chairman who receives the larger option grant.


  6.2   Should the Executive’s employment be terminated by the Corporation
without Cause or by the Executive with Good Reason, before the announcement of a
transaction or event constituting a Change of Control, or should the Executive’s
employment be terminated by the Executive for any reason (whether with or
without Good Reason) following the completion of a transaction or event
constituting a Change of Control, or should the Executive’s employment be
terminated by the Corporation for any reason (whether with or without Cause)
following the announcement of a transaction or event constituting a Change of
Control , all options to purchase shares of Terra or the Corporation then held
by the Executive (collectively, “Options”) shall vest immediately upon the
termination of Executive’s employment and , subject to obtaining any required
regulatory approvals and further subject to Section 6.3, shall remain
exercisable for the remainder of the original term thereof.


  6.3   The Corporation shall be required to use its reasonable efforts to
obtain within 75 days following the date of any termination of the Executive’s
employment referred to in Section 6.2 (the “Termination Date”), any regulatory
approvals that are required to permit all Options to remain exercisable for the
remainder of the original term thereof notwithstanding such termination of
employment; provided, however, that the Corporation shall have no obligation to
seek any shareholder approval that might be established by the applicable
regulatory authority as a condition precedent to the grant of any such
regulatory approval. If for any reason such regulatory approvals are not
obtained by such date, the Executive shall (to the extent that he has not
already done so), exercise all in-the-money Options on or prior to the 90th day
(the “Calculation Date”) after the Termination Date and the Corporation shall
pay to the Executive on the day following the Calculation Date, in a lump sum
(less any statutory deductions at source), an amount equal to the fair market
value of the Options determined as of the Termination Date and as if the Options
remained exercisable in full for the remainder of the original term thereof,
less the amount of the Gain (as hereinafter defined) realized by the Executive
upon his exercise of such in-the-money Options. For the purposes of this Section
6.3, the Gain realized by the Executive upon his exercise of such in-the-money
Options shall equal the difference between a) the aggregate exercise price of
such in-the-money Options and b) to the extent any of the shares underlying the
Options are sold on or prior to the Calculation Date, the proceeds from such
sale net of any brokerage commission, and to the extent such shares are not sold
by the Calculation Date, the average closing price for the Class “A” shares of
Optimal on the principal market or exchange on which such shares are traded,
over the five trading days ending on the Calculation Date (and including the
Calculation Date, if such market or exchange is open for trading on such date) .


 

> The fair market value of the Options shall be determined by the auditors of
> the Corporation, at the expense of the Corporation, on or prior to the
> Calculation Date, by using the Black-Scholes valuation model and such
> assumptions for use in such model as are reasonable and appropriate in their
> professional judgment (such fair market value determination hereinafter called
> the “Determination”). Before making the Determination, the auditors shall give
> the Executive the opportunity to be heard and to present the opinion of his
> professional advisors at his expense. A copy of the Determination and the
> related calculations shall be provided promptly to the Executive and such
> Determination shall be final and binding upon the parties and not subject to
> appeal.



ARTICLE VII


BENEFITS AND VACATION

  7.1   The Executive shall participate in all benefit programs and/or plans of
general application which are presently granted or which, at any time during his
employment, may be granted to senior executives of the Corporation or Terra, the
whole in accordance with the actual programs or plans that the Corporation or
Terra may institute from time to time or as otherwise required under any
applicable law.


  7.2   All business expenses incurred by the Executive during his employment in
connection with the performance of his duties shall be reimbursed by the
Corporation upon submission of invoices or other supporting documentation in
accordance with company policy.


  7.3   The Executive shall be entitled to such number of paid vacation days per
fiscal year of the Corporation as shall be in keeping with the vacation policy
of the Corporation as it applies to its senior executive officers, to be taken
at such times and intervals as shall be determined by the Executive, subject to
the reasonable business needs of the Corporation and Terra.


  7.4   All legal, accounting and other expenses incurred by the Executive to
successfully recover any amount or enforce performance of any other obligation
due to him by the Corporation or Terra shall be reimbursed by the Corporation
within ten (10) days of the presentation of appropriate supporting documents.



ARTICLE VIII


CONFIDENTIALITY

  8.1   The Executive hereby agrees not to use, divulge, diffuse, sell,
transfer, give, publish, reproduce, circulate, or otherwise distribute to any
Person, or otherwise make public, any Confidential Information.


  8.2   Any document or work composed, assembled or produced by the Executive or
the Corporation or Terra in whatever form (oral, written, machine readable or
otherwise), and containing Confidential Information (including, without
limitation, all notes, extracts, text or references from which any Confidential
Information can be implicitly or otherwise revealed or understood) shall be
deemed to be Confidential Information within the meaning of this Agreement and
shall be treated as such.


  8.3   Confidential Information and all embodiments thereof (including any
reproduction) shall remain the sole property of the Corporation or Terra, as
applicable, and shall be returned to the Corporation immediately upon request to
this effect or immediately after the termination of the Executive’s employment.


  8.4   Anything to the contrary herein notwithstanding, disclosure of
Confidential Information shall not be precluded if such disclosure is in
response to a valid order of a governmental body or is otherwise required by
law; provided however that the Executive shall, if reasonably possible, first
have given notice thereof to the Corporation and shall have, as reasonably
possible:


   

> (a)  fully cooperated in the Corporation’s attempt, if any, to obtain a
> “protective order” from the appropriate governmental body; or


   

> (b) attempted to classify such documents to prevent access by the public, in
> accordance with the provisions of any law pertaining to freedom of
> information.



ARTICLE IX


OBLIGATION OF NON-COMPETITION

  9.1   The Executive shall not, during his employment and for a period of two
(2) years following the termination of his employment, provided that the
Corporation and Terra are not in material default hereunder or under the stock
option agreements under which Options are then outstanding (the “Stock Option
Agreements”), on his own behalf or on behalf of any Person, whether directly or
indirectly, in any capacity whatsoever, alone, through or in connection with any
Person, carry on or be employed by, be engaged in or have any financial interest
in any business in all or part of the Territory which is in direct competition
with the Business.


  9.2   The Executive shall not be in default under Section 9.1 by virtue of
holding, strictly for portfolio purposes and as a passive Investor, not more
than five percent (5%) of the issued and outstanding shares of, or any other
interest in, any Person which is listed on any recognized stock exchange



ARTICLE X


OBLIGATION OF NON-SOLICITATION OF EMPLOYEES

  10.1   The Executive shall not, during his employment and for a period of two
(2) years following the termination of his employment provided that the
Corporation and Terra are not in material default hereunder or under the Stock
Option Agreements, on his own behalf or on behalf of any Person, whether
directly or indirectly, in any capacity whatsoever, alone, through or in
connection with any Person, employ, offer employment to or solicit the
employment or engagement of or otherwise entice away from the employment of the
Corporation, Terra or any other Affiliate of the Corporation, any individual who
is employed by the Corporation, Terra or such Affiliate at the time of the
termination of the Executive’s employment or who was employed by the
Corporation, Terra or such Affiliate in the six (6) month period preceding the
termination of the Executive’s employment.



ARTICLE XI


TERMINATION OF EMPLOYMENT

> 11.1                    The Executive's employment may be terminated in any of
> the following eventualities:

 

 

                  (a) At any time, for Cause, upon written notice from the
Corporation to the Executive;

 



   

                   (b) Upon the death or the Incapacity of the Executive;








   

                   (c) Upon sixty (60) days written notice from the Executive to
the Corporation, specifying the intention of the Executive to resign (except if
Good Reason exists, in which event the Executive may terminate his employment at
any time by written notice to the Corporation); or






 

 

                   (e) At any time, by the Corporation, without Cause, upon
written notice from the Corporation to the Executive.


  11.2   No purported termination of employment by the Corporation shall be
valid or effective unless it has been approved at a meeting of the Board duly
called and held, and approved by a vote of two-thirds of the directors then in
office and qualified to vote thereon (rounded up to the next whole number of
directors), and a certified copy of which shall accompany the Corporation’s
written notice of termination of the Executive’s employment.



ARTICLE XII


PAYMENTS UPON TERMINATION OF EMPLOYMENT

  12.1   Should the Executive’s employment be terminated prior to the
announcement of a transaction or event constituting a Change of Control a) by
the Corporation for Cause or upon the death or the Incapacity of the Executive,
or b) upon the Executive’s resignation without Good Reason, the Corporation
shall pay to the Executive within ten (10) days following the termination of his
employment, in one lump sum (less statutory deductions at source), the Basic
Payments except for bonuses forming part of the Basic Payments which shall be
paid in accordance with Section 5.3 of this Agreement. The Executive shall not
be entitled to receive any pay in lieu of notice, severance pay or any indemnity
whatsoever, other than the Basic Payments.


  12.2   Should the Executive’s employment be terminated prior to the
announcement of a transaction or event constituting a Change of Control a) by
the Corporation without Cause, or b) by the Executive for Good Reason, the
Corporation shall pay to the Executive (A) the Basic Payments, and (B) an amount
(the “Termination Payment”) equal to two (2) times the highest annual Base
Salary paid or payable to the Executive during his employment hereunder
(hereinafter, the “Highest Base Salary”) plus two (2) times the highest
aggregate bonuses paid or payable to him in respect of any year of his
employment hereunder (hereinafter, the “Highest Aggregate Bonuses”), each
payable in one lump sum (less statutory deductions at source) within ten (10)
days following the termination of his employment, except for bonuses forming
part of the Basic Payments which shall be paid in accordance with Section 5.3 of
this Agreement.


 

> In the event that the termination of the Executive’s employment by the
> Corporation without Cause or by the Executive for Good Reason occurs in the
> first twelve (12) months of the Executive’s employment, the highest aggregate
> bonuses paid or payable to the Executive shall be deemed to be a) the greater
> of the bonus earned by the Executive pursuant to Terra’s bonus plan in the
> fiscal year ending March 31, 2004 or the Executive’s target bonus under
> Terra’s bonus plan for the fiscal year ending March 31, 2005; plus b) the
> greater of the bonus earned by the Executive under the Corporation’s bonus
> plan for the fiscal year ending on December 31, 2004 or the Executive’s target
> bonus under the Corporation’s bonus plan for year 2004, and such sum shall be
> multiplied by two (2). Such amount shall be payable contemporaneously with the
> Basic Payments (notwithstanding the exception set forth at the end of the
> immediately preceding paragraph).


  12.3   Should the Executive’s employment be terminated by the Corporation for
any reason (whether with or without Cause) following the announcement of a
transaction or event constituting a Change of Control or by the Executive
(whether with or without Good Reason) following the completion of a transaction
or event constituting a Change of Control, the Corporation shall pay to the
Executive the Basic Payments and the Termination Payment, in each case as
described, and payable on the dates set forth in Section 12.2.


  12.4   The Executive recognizes and accepts that the Corporation shall not, in
any case, be responsible for any additional amount, indemnity in lieu of notice,
severance pay or other damages arising from the termination of his employment,
except for those specifically provided for herein.



ARTICLE XIII


MISCELLANEOUS

  13.1   Payments and Withholdings. All Base Salary and bonus, if any, payable
hereunder shall be paid in accordance with the Corporation’s general payroll
practice and all amounts paid to the Executive hereunder shall be paid net of
any amounts to be withheld as required by applicable law.


  13.2   Headings. The headings in this Agreement are inserted for convenience
of reference only and shall not affect the interpretation hereof.

  13.3   Severability. Any Article, Section, Subsection or other subdivision of
this Agreement or any other provision of this Agreement which is, or becomes,
illegal, invalid or unenforceable shall be severed herefrom and shall be
ineffective to the extent of such illegality, invalidity or unenforceability and
shall not affect or impair the remaining provisions hereof, which provisions
shall (a) be severed from any illegal, invalid or unenforceable Article,
Section, Subsection or other subdivision of this Agreement or any other
provision of this Agreement; and (b) otherwise remain in full force and effect.


  13.4   Amendments. No amendment shall be binding unless expressly provided in
an instrument duly executed by the parties.


  13.5   Waiver. No waiver, whether by conduct or otherwise, of any of the
provisions of this Agreement shall be deemed to constitute a waiver of any other
provisions (whether or not similar) nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided in an instrument duly
executed by the parties to be bound thereby.


 


  13.6   Effective Date. This Agreement shall not become effective unless and
until the Effective Date occurs. On the Effective Date, this Agreement shall be
in full force and effect without any action required of any party hereto and
shall supersede and replace any employment agreement entered into by Terra and
the Executive prior to the signature of this Agreement. If the Combination
Agreement is terminated in accordance with the applicable provisions thereof,
this Agreement shall automatically be null and void.


  13.7   Notices. Any notice given pursuant hereto shall be in writing and shall
be sufficiently given if delivered (whether in person, by courier service or
other personal method of delivery), or if transmitted by facsimile:


 

(a)  If to the Corporation:

c/o 7350 TransCanada Highway
Montreal, Quebec
H4T 1A3

Attention: Co-Chairman
Telecopy No.: (514) 738-8355

 


  (b) If to the Executive, at his address first hereinabove set forth.

  13.8   Governing Law. This Agreement shall be governed by and interpreted and
construed in accordance with the laws of the Province of Quebec and the laws of
Canada applicable therein.


  13.9   Language. The parties hereto acknowledge that they have requested and
are satisfied that this Agreement and all related documents be drawn up in the
English language. Les parties aux presentes reconnaissent avoir requis que la
presente entente et les documents qui y sont relatifs soient rediges en anglais.


IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto on
the date and at the place first above-mentioned.

OPTIMAL ROBOTICS CORP.

Per: /s/ Holden L. Ostrin

Per: /s/ Neil S. Wechsler

MITCHELL A. GARBER

/s/ Mitchell A. Garber





Terra Payments Inc. hereby intervenes in the present Agreement and declares that
it is solidarily responsible with the Corporation for the performance of the
Corporation's obligations which are set forth in the present Agreement.



TERRA PAYMENTS INC.

Per: /s/ David Schwartz

Per: /s/ Doug Lewin